Citation Nr: 1506059	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of meningitis to include organic brain disease, claimed also as encephalitis.  

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a low back disability, to include lumbar strain and degenerated discs, also claimed as secondary to spinal taps and meningitis.

4.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to a low back disability.  

5.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a low back disability.

6.  Entitlement to service connection for a left ankle disability, to include chronic strain and arthritis.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, secondary to a service-connected physical disability, as well as posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from November 1963 to August 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before the Board in July 2013.  A transcript of that appeal has been associated with the claims file.

The Board notes that a private attorney originally represented the Veteran in this claim.  In August 2014, the Veteran was notified that the attorney is no longer authorized to represent clients in VA proceedings.  The Veteran was afforded the opportunity to obtain a new representative and has not done so.  Therefore, the Board presumes that he wishes to proceed without representation.  

The issue of entitlement to service connection for a right Achilles disability, to include as secondary to a back disability or left ankle disability, has been raised by the record in the July 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding his headache claim, the Veteran asserted that his headaches may be secondary to his meningo-encephalitis during service.  The Veteran asserts that he had additional headaches during service, beyond the two documented instances.  Specifically, during the July 2013 hearing, the Veteran noted that he was hospitalized at Bad Hersfeld in Germany for several days due to his headaches.  The RO should attempt to obtain and associate with the claims file any outstanding hospital records.  Additionally, the Veteran has asserted that his headaches are causally related to his meningo-encephalitis .  The VA examiners in March 2010 and August 2010 provided a nexus opinion regarding his headaches and his two complaints of headache during service, but did not specifically address whether the current headaches should be a residual of his treatment for meningo-encephalitis during service.  An addendum opinion should be obtained.  

The Veteran asserted in his claim that his meningo-encephalitis during service resulted in organic brain injury, to include difficulty concentrating, lack of attention, and memory problems.  The evidence shows a diagnosis of and treatment for meningo-encephalitis during service.  As the Veteran's asserted residuals are capable of lay observation, the Veteran is competent to note symptoms of a current disability.  McLendon v. Nicholson,  provides that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's claimed residuals of meningo-encephalitis disability.  

Regarding the Veteran's low back disability claim, the Veteran asserts that it is causally and etiologically related to his meningo-encephalitis, specifically to the required spinal taps he underwent during treatment.  The VA examiner in August 2010 did not address the Veteran's assertion that his disability is related to his meningo-encephalitis.  Therefore, an addendum opinion is needed to fully address the Veteran's assertions.  

As the Veteran's claim of service connection for the back affects the claim of service connection for the left and right sciatica of the lower extremities, the Board finds that the service connection claims are inextricably intertwined.  The Board notes that during the hearing the Veteran asserted that his low back affects his left ankle and his left ankle affects his low back.  Therefore, the Board finds that these issues are also inextricably intertwined.  The claims regarding the lower extremities and left ankle cannot be fully addressed until the claim regarding the low back is also addressed.   

Regarding the Veteran's hearing loss claim, the Veteran was afforded a VA examination in May 2010.  The examiner determined that there were no significant threshold shifts of hearing at any frequency during service.  The Board notes that the examiner only converted the entrance examination audiogram from ASA to ISO units.  VA has a policy that, unless clearly noted, all audiograms performed by a service department prior to October 31, 1967 are presumed to be ASA units.  Therefore, the examiner based his opinion on an inaccurate factual background.  Therefore, an addendum opinion is necessary before a decision on the merits may be made.  The Board notes that the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for hearing loss.  Therefore, that issue is remanded in association with the hearing loss claim.  

The Veteran has claimed a psychiatric disability on two bases.  In the first claim, the Veteran asserted that his psychiatric disability was secondary to his other claims.  That issue is inextricably intertwined with the issues being remanded.  Therefore, a decision regarding that claim would be premature.  Additionally, the Veteran claimed during the July 2013 hearing that he suffers from PTSD.  As he had not previously asserted that PTSD was his acquired psychiatric disability, VA has not yet attempted to verify his stressors, nor has VA provided the Veteran with the proper notice.  Therefore, the Veteran should be provided with appropriate notice and should be scheduled for a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms for all claimed disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for an acquired psychiatric disability, to include PTSD.  This letter should advise the Veteran of the evidence necessary to substantiate his claim, specifically a claim of PTSD, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  VA should obtain and associate with the claims file all outstanding treatment records.  These requests should include any hospital records from the Veteran's active service, including Fort Knox, Wilson Army Hospital, and Bad Hersfeld.  The RO should specify hospital records rather than dispensary or treatment records.  The records from the Veteran's private physician, Dr. Rajambo (ph.) should also be requested.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  The RO should review the Veteran's response to any development regarding a PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent documents and the Veteran's hearing testimony.  The RO should make an appropriate request to JSRRC for verification of any stressors as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors could not be verified, the RO should prepare a formal finding stating why verification could not be completed.

5.  After associating all pertinent outstanding records with the claims file, return the claims file to the August 2010 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his headaches.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's headaches had their onset during or were causally related to service?  

b.)  Is it at least as likely as not that the Veteran's headaches are a residual of his diagnosis of and treatment for meningo-encephalitis ?  

c.)  Is it at least as likely as not that the Veteran's low back disability had its onset during or was causally related to service, specifically to the Veteran's meningo-encephalitis or the spinal taps required to treat the meningo-encephalitis?

d.)  If the examiner finds that the Veteran's low back disability had its onset during or was causally related to service, then the examiner should also provide an opinion as to whether it at least as likely as not that the Veteran's complaints of pain in the lower extremities, claimed as sciatica of the bilateral lower extremities, are causally or etiologically related to or aggravated by the Veteran's low back disability.  

e.)  If the examiner finds that the Veteran's low back disability had its onset during or was causally related to service, then the examiner should also provide an opinion as to whether it at least as likely as not that the Veteran's left ankle disability is causally or etiologically related to or aggravated by the Veteran's low back disability.

A rationale should be provided for all opinions.  All findings and conclusions should be set forth in a legible report.

6.  After associating all pertinent outstanding records with the claims file, return the claims file to the May 2010 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA audiological examination.  The examiner should review the claims file and address the following question:

Is it at least as likely as not that the Veteran's hearing loss had its onset during or was causally related to service?  The examiner should note that any examination prior to October 31, 1967 performed by a service department is presumed, unless clearly indicated otherwise, to be in ASA units.  Therefore, the Veteran's November 1966 periodic and May 1967 separation examination findings must be converted to ISO units before an opinion may be provided.  The examiner should address the resulting threshold shift during service.  The examiner is also advised that the lack of a hearing loss for VA purposes in service or for many years after service is not necessarily fatal to the claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Rather, the claim may be established by the submission of competent evidence that the current hearing loss disability is causally related service.

A rationale should be provided for all opinions.  All findings and conclusions should be set forth in a legible report.

7.  The Veteran should then be scheduled for an appropriate VA examination to ascertain the nature and etiology of any current psychiatric disability, including, but not limited to, PTSD.  The examiner should review the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current psychiatric disabilities and clearly address the following:

a.)  As to any current diagnosis of PTSD, is it at least as likely as not that any verified stressors are adequate to support a diagnosis of PTSD and is the Veteran's PTSD related to the claimed stressors.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.

b.)  As to any other psychiatric disability, is it at least as likely as not that the current disability is causally or etiologically related to the Veteran's active service, specifically to his meningo-encephalitis.  

A complete rationale should be provided for any opinion offered.

8.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding any residuals of meningo-encephalitis, specifically to include lack of concentration, memory problems, and attention difficulties.  The examiner should review the claims file, diagnose any current brain disabilities and address the following questions:

a.)  Is it at least as likely as not that the Veteran's asserted disability had its onset during or was causally related to service?  

b.)  Is it at least as likely as not that the Veteran's asserted disability is a residual of his diagnosis and treatment of meningo-encephalitis ?  

All findings and conclusions should be set forth in a legible report.

9.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

10.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


